Raymond E. Areshenko, Esq.
Nevada Bar No.: 13659
REA Law
200 S. Virginia Street, Suite 819
Reno, NV 89501
Telephone: (775) 300-7594
ray@rea-law.com
Attorney (local) for Plaintiffs



                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEVADA

 Miguel Ángel Cotto-Vázquez, and Melissa
 Guzmán Quiñones                                Case No. 2:19-cv-00298-JCM-GWF

     Plaintiffs
     v.                                         STIPULATION AND ORDER EXTENDING
                                                PLAINTIFFS’ TIME TO FILE REPLY TO
 United States of America, et al.               RESPONSE TO MOTION TO COMPEL
                                                AND MOTION FOR SANCTIONS
     Defendants
                                                (First Request)



          Plaintiffs,   MIGUEL   ÁNGEL    COTTO-VÁZQUEZ           and   MELISSA      GUZMÁN-

QUIÑONES (collectively “Plaintiffs”), by and through their counsel, and Non-Parties Top Rank,

Inc. and David Lopez (collectively “Top Rank”), by and through their counsel, hereby respectfully

submit this Stipulation and Order Extending Time to file Reply to Response to Motion to Compel

and Motion for Sanctions (the “Stipulation”).   The underlying Motion to Compel and related

Motion for Sanctions (ECF Nos. 1 and 3) were filed by Plaintiffs on February 15, 2019. Top Rank

filed its Opposition to the Motion to Compel and Motion for Sanctions on March 4, 2019. See

ECF No. 17. The present deadline for Plaintiffs to file a Reply to Top Rank’s Response is March

11, 2019. The Motions relate solely to Plaintiffs and Non-Party Top Rank. This Stipulation is

made pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1.
       This is the first stipulation for an extension of time to for Plaintiffs to file a Reply to Top

Rank’s Response. The instant Stipulation is requested because Plaintiffs require additional time

to address Top Rank’s Response as the issues are complex and nuanced, and this is a multi-

jurisdictional matter requiring Plaintiffs to coordinate with local counsel.

         Based upon the foregoing, Plaintiffs and Top Rank hereby stipulate and agree that

Plaintiffs shall have an extension of time, up to an including March 15, 2019, to file a Reply to

Top Rank’s Response.

       Dated: March 8, 2019

/s/ Raymond E. Areshenko                              /s/ J. Colby Williams
Raymond E. Areshenko, Esq.                            J. Colby Williams, Esq.
Nevada Bar No.: 13659                                 Nevada Bar No.: 5549
REA Law                                               Campbell & Williams
Local Counsel for Plaintiffs                          Local Counsel for Top Rank, Inc.
                                                      & David Lopez

                                                       NICHOLAS A. TRUTANICH
                                                       United States Attorney


                                                        /s/ Troy K. Flake

                                                       TROY K. FLAKE
                                                       Assistant United States Attorney

                                                     Attorneys for the United States




                                    IT IS SO ORDERED:          ______________________________
                                                              UNITED STATES MAGISTRATE
                                                              JUDGE

                                            3/11/2019
                                    DATED: _________________
